Notice of Pre-AIA  or AIA  Status
1. 	This action is responsive to the RCE and amendments and arguments filed on 10/19/2021. The present application is being examined under the pre-AIA  first to invent provisions. 

2. 	Claims 101-120 are pending in the case. Claims 1-100 and 121-302 were cancelled. Claims 303-308 are new.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 101-120 and 303-308 have been considered but are not persuasive for the following reasons. Applicant contends Pope does not disclose storing a due date for an item and then comparing said time to the current point in time. The examiner disagrees. Pope expressly teaches comparing tasks to scheduled dates (Para 27, name, start, finish, percent complete). By moving or adjusting an actionable item (Para 33) the user can adjust the schedule (Para 35). The movement of the task (Para 29) compares the date set to percentage complete. Thus, comparing with a finish date the system can represent a percentage completed. In combination, Rodrigo actually shows a comparison (page 12) with the hover option reflecting the remaining days left on a task. Therefore, Pope does show a graphic that can be altered based on time or a current point in time, as a percentage complete as of now. Applicant contends that the examiner has not articulated a reasoning to combine Rodrigo with Pope. The examiner disagrees as shown below. Pope expressly states that a wide variety of graphics can be displayed in a cell and Rodrigo shows a type of graphic in a cell, hence the reason the skilled artisan would understand the graphic of Rodrigo is a type of graphic suggested in Pope. As to the new claims, the discussion below provides the reasoning in Rodrigo for the features of the claim. 


Claim Rejections - 35 USC § 103
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
4. 	Claims 101-120 and 303-307 are rejected under 35 U.S.C. 103 as being unpatentable over Pope et. al. U.S. Publication No. 20120116835 published May 10, 2012 in view of Rodrigo et. al. “Project Management with Monday.com: A 101 introduction” July 22, 2019. 

In regard to Independent claim 101, Pope teaches a system for enabling display of graphs in tablature, the system comprising:
at least one processor (Pope expressly refers to a device Fig. 5, with a processor 502 and a memory 504, See Para 38-46). configured to:
display a table of items including a plurality of cells, wherein at least some of the plurality of cells include item-associated alphanumeric data, and wherein at least one of the plurality of cells includes an item-associated variable time-based graphic representing item progress (See Fig. 2, task boards 212, 222, Para 3, 20, 24, 25, 32-34, see also Fig. 3). Pope displays a task board in a user interface where at least one of the cells includes a time graphic that can show progress and includes text or alphanumeric data (Para 20).
access an indicator of a current point in time; determine an extent of progress at the current point in time; and alter, in a display of the table, the item-associated variable time-based graphic to correspond to the compared stored due date with the current point in time to thereby reflecting, within the at least one of the plurality of cells adjacent to at least one cell containing the item-associated alphanumeric data, a graphical indication of the extent of progress at the current point in time with the compared stored due date (See Pope Fig. 3, Para 20, 24). Pope teaches where the user can make changes on the graphically displayed task board that propagate to the application and where the objects in the cell contain links to tasks so as to modify the task parameter and properties (Para 25), and where the user can access the indicator to see visual progress (Para 28) and then move (alter) the graphic by moving the graphic (fig.3) (Para 31). Pope also teaches the actionable object allow the user to alter the parameters of the object (Para 33-34) that updates the overall status of the task. The user can drag and drop or hover to modify a task positon or to access object controls (Para 35). Pope teaches the graphics indicate a percentage complete or status of a task. As shown in Fig. 3, the movement of a task thereby provides a graphical indication in an adjacent cell an indication of the extent of progress when considering a task (Para 25, 28-29, and 33) can have a property to comprise color or shading to reflect a time component in relation to progress. Finally, as indicated in Pope, a user can move a task (para 48) in various ways, and not just drag. But in response to a movement, or property change, the related or other cells times, dates, duration or properties are changed (Para 49). As shown in Pope, the user by modifying parameters (para 33) or moving a task (Para 34) can change a tasks graphic from “in progress” to completion by comparing to percentage of completion date (Para 27-28). 

Rodrigo however shows the Monday.com interface where a column (See section 6, updating status of a task and the timeline indicators in the interface). Rodrigo shows the interface includes the timeline graphic that depicts a change in time as the status items of each pulse are completed. Rodrigo also illustrates the status column where individual status can be set (See page 68). Rodrigo also shows a table (page 2, as the Monday.com board interface). The user easily viewing page 2, 8 can see the colored variation of the timeline that reflects progress toward completion. It is noted the status column in green for the first two items reflects done and the colored timeline is filled in whereas the bottom two items in the table do not have a status and no fill in color. On page 5, the board reflects the deadline column or alphanumeric input of a value in relations to the project. As shown in page 12, the deadline is cross-out out when complete.  The combination of the shading in Pope that can indicate complete percentage of a task (Para 33) and Rodrigo (Monday.com) actual shading would indicate to the user the actual completion status of a task at a glance. Rodrigo shows page 11, changing status of a task and in response by stating for example “done” the time based graphic (page 12) will adjust to be blue (See far right column below. 

    PNG
    media_image1.png
    477
    619
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    257
    731
    media_image2.png
    Greyscale

Accordingly, it would have been obvious to one of ordinary skill in the art prior to the effective date of the invention having the teachings of Rodrigo and Pope in front of them to modify the cell graphic or alter the cell graphic in various ways and to display a status of a task.  The motivation to combine Rodrigo with Pope first comes from Pope that suggests the tasks themselves “may” be represented as objects and a variety of textual, graphical, coloring and shading schemes maybe employed to emphasize elements of the displayed task, their properties and other properties (Para 20, 25). Further motivation comes from Rodrigo to accurately reflect the status of a task and track the progress of a task at a glance (Page 11, bottom) where the indicator reflects the amount of time remaining in a task.

With respect to dependent claim 102, Pope teaches the system wherein the graphical indication includes a progress bar that changes in length as a function of time elapsed (See Para 20, 25 and 33). In the alternative, Silk teaches the cells can include various progress monitors (col. 21, lines 15-35). 
With respect to dependent claim 103, Pope teaches the system wherein the accessing, the determining, and the altering occur in real time (Para 38, updated as changes occur). 
dependent claim 104, Pope teaches the system wherein the accessing, the determining, and the altering occur on a periodic basis (See Para 35, the user makes the changes when they desire, which can be periodic.). 
With respect to dependent claims 105-106, Pope teaches the system wherein a scale of graphical indication reflects that the extent of progress at the current point in time is at least one of a minute, an hour, a day, a week, a month, or a combination of any of the foregoing (See Para 28, 35, progress of time). In the alternative, Silk teaches a data and time (col. 22) for a task.
With respect to dependent claim 107, Pope teaches the system wherein the at least one processor is further configured to alter the display of the item-associated variable time-based graphic in response to an action (See Para 34-35, alter by input and alternatively in Silk, col. 21, as an interactive element). 
With respect to dependent claim 108, Pope teaches the system wherein the action includes a cursor hover (See Pope hover Para 35).
With respect to dependent claim 109, Pope teaches the system wherein the at least one of the plurality of cells further includes item-associated alphanumeric data. (See Pope Para 25).
With respect to dependent claim 110, Pope teaches the system wherein the at least one processor is further configured to alter a display of the at least one of the plurality of cells in response to an action (See Para 34-35, alter by input and alternatively in Silk, col. 21, as an interactive element). 
With respect to dependent claim 111, Pope teaches the system wherein the action includes a cursor hover (See Para 35, hover).
With respect to claims 112 – 116, claims 112-16 refer to a non-transient computer readable medium comprising instructions that when executed by a processor perform a substantially similar set of steps as those outlined in system claims (101, 103-104, 106 and 108). Pope expressly refers to a device 

With respect to claims 117 – 120, claims 117-120 refers to a method performing a substantially similar set of steps as those outlined in system claims (101, 103, 106 and 108). Thus, are rejected along the same rationale. 

With respect to dependent claim 303, Pope as indicated above Pope in view of Rodrigo teach each element of claims 101. 
Pope does not show wherein the at least one processor is further configured to access, in the same table of items and another table, historical data associated with items titled similarly to the particular item, and determine the due date for the particular item based on the historical data. However, this feature would have been obvious to the skilled artisan in view of Rodrigo, as Rodrigo shows a task as done or completed in the status column, which is considered a historical item completed in the past. The due date was July 4, (page 5).

With respect to dependent claims 304-305, and 307 Pope as indicated above Pope in view of Rodrigo teach each element of claims 101. 
The system of claim 101, wherein the at least one processor is further configured to receive a user’s cursor hover on the item-associated variable time-based graphic, and in response to the user’s cursor hover, cause display of an interactive calendar. However, this feature would have been obvious to the skilled artisan in view of Rodrigo, as Rodrigo shows an interactive calendar (page 9) and where timelines can be entered and altered by selecting the timeline column (See timelines also page 12).  


With respect to dependent claim 306, Pope as indicated above Pope in view of Rodrigo teach each element of claims 101. 
.

5. 	Claim 308 is rejected under 35 U.S.C. 103 as being unpatentable over Pope in view of Rodrigo as applied to claim 101 above, and further in view of Campbell et al. U.S. Publication 20170124048 published May 4, 2017. .

With respect to dependent claim 308, as indicated above Pope in view of Rodrigo teach each element of claim 101. 
Pope in view of Rodrigo do not each 
wherein the at least one processor is further configured to indicate the extent of progress by providing an audio indication in conjunction with the graphical indication.
However Campbell teaches in a table cell where when data change an audio notification can be sent or played. For example when a stock price hits a price, send a notification (para 159) that can be in audio form (para 269). Campbell teaches as in fig. 7b where audio can be played within a cell. Campbell teaches real time data such as a twitter feed can be provided in the cell (Para 67). Campbell teaches the live data may have a number of attributes (Para 147-148). Campbell teaches the cell may provide steaming audio (Para 160). The combination of Pope, Rodrigo and Campbell cells would provide a number of data types that can be displayed or heard including audio information as dynamic data. 
	Accordingly it would have been obvious to the skilled artisan prior to the effective date of the invention having the teachings of Pope, Rodrigo and Campbell in front of them to provide an audio indication in the event of the data change to a value in a table. The motivation to combine 

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B THERIAULT whose telephone number is (571)272-5867.  The examiner can normally be reached on Monday -Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 


/STEVEN B THERIAULT/Primary Examiner, Art Unit 2179